Name: Commission Regulation ( EEC ) No 308/92 of 7 February 1992 amending Regulation ( EEC ) No 3680/91 on the sale for delivery in Madeira and the Azores of cereals held by different intervention agencies, and amending Regulation ( EEC ) No 3681/91 fixing the minimum selling prices for the purposes of the standing invitation to tender issued by Regulation ( EEC ) No 3680/91
 Type: Regulation
 Subject Matter: plant product;  competition;  trade policy;  regions of EU Member States;  prices
 Date Published: nan

 No L 32/26 Official Journal of the European Communities 8 . 2 . 92 COMMISSION REGULATION (EEC) No 308/92 of 7 February 1992 amending Regulation (EEC) No 3680/91 on the sale for delivery in Madeira and the Azores of cereals held by different intervention agencies, and amending Regulation (EEC) No 3681/91 fixing the minimum selling prices for the purposes of the standing invitation to tender issued by Regulation (EEC) No 3680/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in acordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 3680/91 of 17 December 1991 on the sale for delivery in the Azores and Madeira of cereals held by the interven ­ tion agencies (3), explicity states that each of the islands in the archipelago in which there are either milling facilities or feedingstuffs factories should by supplied ; whereas the experience acquired shows that supply of feedwheat to these islands should equally be foreseen ; whereas this supply is foreseen by a tender to sale cereals held by diffe ­ rent intrvention agencies ; Article 1 Article 2 (2) of Regulation (EEC) No 3680/91 is hereby replaced by the following : '2. The cereals sold must be delivered to the desti ­ nation provided for in the Annex. (a) ± 60 % to the island of Sao Miguel ; (b) ± 30 % to the island of Terceira ; (c) ± 10 % to the island of Faial . Deliveries of barley and feed wheat to the Azores must necessarily be broken down, for each offer accepted, as follows : (a) ± 75 % for the island of Sao Miguel ; (b) ± 14 % for the island of Terceira ; (c) ± 2,5 % for the island of Faial ; (d) ± 2 % for the island of Sao Jorge ; (e) ± 2 % for the island of Pico ; (f) ± 1,5% for the island of Flores (Corvo); (f) ± 1 ,5 % for the island of S. Maria ; (h) ± 1,5 % for the island of Graciosa.' Whereas the minimum selling prices for the purposes of the standing invitation to tender issued by Regulation (EEC) No 3680/91 have been fixed, in Commission Regu ­ lation (EEC) No 3681 /91 (4), without distinguishing between the different intervention agencies ; whereas the 'Accession' compensatory amounts for common wheat were fixed, for the 1991 /92 marketing year, by Commis ­ sion Regulation (EEC) No 1826/91 (5); whereas these accession compensatory amounts should be taken into account at the fixing of the minimum selling prices for the Portuguese intervention agency in order to avoid any discrimination between the different intervention agen ­ cies concerned ; whereas different selling prices should, therefore, be fixed for the Portuguese intervention agency and, consequently, the Annex of Regulation (EEC) No 3681 /91 should also be amended taking effect as from 1 February 1992 ; Article 2 The Annex of Regulation (EEC) No 3681 /91 is hereby replaced by the Annex of the present Regulation. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 February 1992. 0 OJ No L 362, 27. 12. 1990, p. 28 . (3) OJ No L 349, 18 . 12. 1991 , p. 31 . b) OJ No L 349, 18 . 12. 1991 , p. 34. 0 OJ No L 166, 28 . 6. 1991 , p. 43 . 8 . 2. 92 Official Journal of the European Communities No L 32/27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX Minimum selling prices in ecus per tonne Cereals Intervention agencies other than Portugal Portugal Azores Madeira Azores Madeira  Bread-making wheat 92,24 92,24 131,95 131,95  Feed wheat 84,32 84,32 124,03 124,03  Barley 84,32 84,32    Durum wheat 149,43 149,43  